Case 3:18-cr-04067-WQH Document 34 Filed 02/06/19 PageID.153 Page 1 of 2
Case 3:18-cr-04067-WQH Document 34 Filed 02/06/19 PageID.154 Page 2 of 2



1                              CERTIFICATE OF SERVICE
2          Counsel for the Defendant certifies that the foregoing pleading has been
3    electronically served on the following parties by virtue of their registration with the
4    CM/ECF system:
5           Steven Lee,
            Assistant U.S. Attorney
6
7
8                                           Respectfully submitted,
9
10    Dated: February 6, 2019               s/ Rebecca C. Fish
                                            Federal Defenders of San Diego, Inc.
11                                          Attorneys for Defendant
                                            JENNIFER CORONA
12                                          Email: Becky_Fish@fd.org
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2                         18-CR-4067-WQH
